DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, drawn to a liquid crystal display device, wherein source lines are arranged so that two source lines to which data voltages having polarities opposite to each other are applied, respectively, are provided with respect to every three columns of the pixels, and gate lines are arranged in such a manner that three gate lines are provided with respect to two rows of the pixels.
Group II, claims 3, drawn to a method of driving a liquid display device, wherein a gate line scanning order is configured that a second gate line is scanned first, among a first gate line, a second gate line, and a third gate line,
wherein source lines are arranged so that two source lines to which data voltages having polarities opposite to each other are applied, respectively, are provided with respect to every three columns of the pixels, and gate lines are arranged in such a manner that three gate lines are provided with respect to two rows of the pixels.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “A liquid crystal display device, wherein source lines are arranged so that two source lines to which data voltages having polarities opposite to each other are applied, respectively, are provided with respect to every three columns of the pixels; the pixels corresponding to the color include the pixels having the pixel electrodes connected with the source lines to which positive-polarity data voltages are applied, and the pixels having the pixel electrodes connected with the source lines to which negative-polarity data voltages are applied; gate lines are arranged in such a manner that three gate lines are provided with respect to two rows of the pixels; and polarities of data voltages for the source lines are set in such a manner that the polarity of the data voltage for the first source line and the polarity of the data voltage for the second source line in a certain pair are opposite to the polarity of the data voltage for the first source line and the polarity of the data voltage for the second source line in another pair adjacent to the said pair, respectively”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ha (US 2007/0164964). Ha discloses “A liquid crystal display device (Figs. 1-7), wherein source lines (D1, D2) are arranged so that two source lines to which data voltages having polarities opposite to each other are applied, respectively (Figs. 3 and 6), are provided with respect to every three columns of the pixels (Figs. 3 and 6); the pixels corresponding to the color include the pixels ([0053]-[0054]) having the pixel electrodes (190) connected with the . 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871